Citation Nr: 0116478	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-08 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1950 to 
June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service-connection for 
bilateral hearing loss, and assigned it a non compensable 
disability evaluation, effective September 26, 1996, the date 
of receipt of the claim therefor.  A notice of disagreement 
was received in February 1999, a statement of the case was 
issued in April 1999, and a substantive appeal was received 
in April 1999.  Although a personal hearing before a 
traveling Member of the Board was initially requested, a 
subsequently scheduled hearing was canceled.


REMAND

The Board notes that the veteran last underwent a VA 
audiological examination in April 1998.  However, in a letter 
received in April 2001, the veteran reported that the 
severity of his bilateral hearing loss had increased since 
the April 1998 VA audiological examination.  While the Board 
is not required to direct a new examination simply because of 
the passage of time, VA's General Counsel has indicated that 
a new examination is appropriate when the claimant asserts 
that the disability in question has undergone an increase in 
severity since the time of the last examination.  VAOPGCPREC 
11-95 (April 7, 1995).

Following issuance of the statement of the case in April 
1999, additional evidence was received by the RO.  In 
particular, VA outpatient records were associated with the 
claims file.  However, there is no indication that this 
evidence was formally reviewed by the RO.  As this evidence 
shows that the veteran was afforded a VA audiological 
evaluation in January 1998, a referral to RO for review and 
preparation of a supplemental statement of the case is 
appropriate.  See Thurber v. Brown, 5 Vet. App. 119, 124 
(1993); 38 C.F.R. § 3.103(d) (2000).

Evidence received pursuant to 38 C.F.R. § 19.37(b) must be 
referred to the RO unless such consideration is waived by the 
veteran or representative, or unless the Board grants the 
benefits requested on appeal.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, formally entered on 
the record orally at the time of the hearing.  38 C.F.R. 
§ 20.1304(c) (2000).  No such waiver is in evidence.

The Board also observes that, during the pendency of the 
veteran's appeal, the rating criteria under which diseases of 
the ear and other sense organs are evaluated have been 
amended, effective June 10, 1999.  38 C.F.R. § 4.85 et seq. 
(see 64 Fed. Reg. 25,202-10).  As the RO has not yet 
evaluated this claim pursuant to the newly-amended 
regulation, of which the version most favorable to the 
veteran must be applied.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Thus, further development to comply 
with the recently amended criteria is also required.

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas, 1 Vet. App. 
at 308.  In view of the need to conduct another rating 
examination, and for the RO's need to review additional 
evidence and evaluate this claim pursuant to the newly-
amended regulation, a review of the record to ensure 
compliance with this new legislation is appropriate.

For the reasons stated above, the case is REMANDED for the 
following actions:

1.  The RO should review the claims file 
and take all necessary steps to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
should include obtaining any pertinent VA 
and private medical treatment records not 
already associated with the claims file.

2.  The veteran should be scheduled for a 
VA audiological examination in order to 
determine the extent and severity of his 
service-connected bilateral hearing loss.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination.  All necessary 
audiological testing should be performed.  
The examination report should include a 
description of the findings and 
associated functional impairment.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a compensable evaluation is 
warranted in accordance with the old and 
new rating criteria and apply the 
criteria most favorable to the veteran.  
Karnas, 1 Vet. App. at 312-13.  In so 
doing, the RO should specifically 
document consideration of the VA 
outpatient treatment records which were 
associated with the claims file 
subsequent to the April 1999 statement of 
the case.  Since this appeal is from the 
assignment of the initial rating 
following a grant of service connection, 
the RO should consider whether different 
or "staged" ratings are warranted 
during the period covered by the appeal.  
See Fenderson v. West, 12 Vet.App. 119 
(1999).  The veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to comply with a precedent 
opinion of VA's General Counsel and the United States Court 
of Appeals for Veterans Claims, and to ensure compliance with 
the Veterans Claims Assistance Act of 2000. 

The veteran has the right to submit additional evidence and 
argument on the matters 

the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




